United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
U.S. POSTAL SERVICE, NORTHWESTERN
STATION POST OFFICE, Detroit, MI,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0107
Issued: May 13, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On October 14, 2019 appellant filed a timely appeal from October 1, 2019 merit decisions
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish entitlement to wageloss compensation during the period July 20 to August 26, 2019, causally related to her accepted
January 22, 2019 employment injury.
1

5 U.S.C. § 8101 et seq.

2 The Board notes that following the October 1, 2019 decisions, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On January 22, 2019 appellant, then a 26-year-old full-time regular carrier, filed a
traumatic injury claim (Form CA-1) alleging that on that date, she slipped and fell on her right leg
while in the performance of duty. She stopped work on January 22, 2019. OWCP accepted the
claim for contusion of the lower back and pelvis and lumbar spine sprain. Appellant was paid
wage-loss compensation on the supplemental rolls as of March 9, 2019.
In a report dated April 29, 2019, appellant’s treating physician, Dr. Anna Trostinskaia, a
Board-certified internist, noted that appellant would be able to return to work on May 6, 2019 with
restrictions of working four hours per day, with two hours of walking, no lifting over 20 pounds,
and no bending. She indicated that these restrictions would continue until June 7, 2019.
Appellant accepted a modified limited-duty assignment on May 2, 2019 for four hours of
work per day. The offer listed the duties of the position as set up routes for one to two hours per
day, and deliver mail for two hours per day. The physical requirements of the position provided
no lifting over 20 pounds and no bending. The record reflects that appellant began the modified
limited-duty assignment on May 6, 2019. She continued to receive intermittent wage-loss
compensation on the supplemental rolls.
In a report dated June 7, 2019, Dr. Trostinskaia noted that appellant was able to return to
work for five hours per day with restrictions of two hours of walking, no lifting over 20 pounds,
and no bending. She indicated that these restrictions would continue until August 9, 2019.
On June 12, 2019 the employing establishment forwarded appellant a written modified
limited-duty job offer for two hours of work per day carrying mail. The physical requirements of
the position listed no bending, no lifting over 20 pounds, and walking limited to two hours per day.
Appellant accepted the offer on June 13, 2019.
In a report dated June 20, 2019, Dr. Trostinskaia that appellant was able to work for five
hours per day with two hours of walking, intermittent bending, and no lifting over 20 pounds. She
indicated that these restrictions would continue until August 9, 2019.
A July 6, 2019 field nurse report indicated that appellant was medically released to work
five hours per day, but that she was working two hours per day as the employing establishment
did not have work available for five hours per day.
In a July 17, 2019 report, Dr. Owais Khadem Alsrouji, a neurologist, noted that he
evaluated appellant for low back pain she had been having since her January 22, 2019 fall at work.
He diagnosed numbness and tingling of right leg and chronic midline low back pain with rightsided sciatica. Dr. Alsrouji ordered a magnetic resonance imaging (MRI) scan of the lumbar spine
with and without contrast and an electromyogram.
In a July 22, 2019 duty status report (Form CA-17), Dr. Trostinskaia, diagnosed acute
midline thoracic back pain and opined that appellant was unable to work.
On August 1, 2019 OWCP requested that Dr. Trostinskaia provide a narrative report which
addressed whether appellant’s work restrictions were supported by objective medical examination

2

findings. It also requested that she provide updated work restrictions due to the accepted medical
conditions.
On August 2, 2019 appellant filed a claim for compensation (Form CA-7) for disability for
the period July 20 to August 2, 2019. In an accompanying time analysis form (Form CA-7a),
appellant claimed eight hours of wage-loss compensation for LWOP each workday during this
period, pursuant to Dr. Trostinskaia’s July 22, 2019 report, except that she noted 2.35 hours of
work on July 30, 2019 and “off day.”
In an August 6, 2019 development letter, OWCP informed appellant that it had received
her wage-loss compensation claim for the period July 20 to August 2, 2019. It determined that her
claim was not payable in its entirety, but it authorized payment for 5.44 hours for July 20, 2019,
and three hours per day for July 23, 24, 25, 26, 27, 29, and 31, and August 1 and 2, 2019. OWCP
noted that appellant had worked in a limited-duty position within her restrictions until July 23,
2019, when she stopped work. It further noted that the evidence indicated that the light-/limitedduty position was available to her within her medical restrictions, and she was required to provide
evidence to explain why she was unable to work the light-/limited-duty assignment. OWCP
advised appellant of the type of evidence needed to establish her disability claim and afforded her
30 days to submit the necessary evidence.
An August 17, 2019 MRI scan of appellant’s lumbar spine noted an impression of minimal
annular fissure on the left L3-4 with minimal facet arthropathy at L5-S1.
In an August 22, 2019 report, Dr. Trostinskaia advised that appellant should be excused
from work for the period July 23 to August 22, 2019. She diagnosed a back contusion.3
On August 23, 2019 appellant filed a claim for wage-loss compensation (Form CA-7) for
80 hours of LWOP for the period August 3 to 16, 2019. She indicated that she had not worked
during this time period.
On August 26, 2019 appellant accepted a written modified limited-duty position for five
hours of work per day. The duties of the position required one hour of casing mail and three and
a half hours of carrying mail per day. The physical requirements of the position provided for:
repetitive reaching, twisting, grasping, and holding up to five hours per day; lifting and carrying
small bundles up to 20 pounds for three and a half hours per day; and standing and walking up to
five hours per day.
The record reflects that appellant did not receive any intermittent wage-loss compensation
between August 3 and 26, 2019. OWCP commenced payment of intermittent wage-loss
compensation as of August 26, 2019.
In a development letter dated August 27, 2019, OWCP advised appellant that it had
received her Form CA-7 claiming wage-loss compensation commencing August 3, 2019. It noted
that the evidence of record indicated that she stopped work on August 3, 2019 and had not returned.
OWCP also noted that appellant had been working her limited-duty job within her restrictions until
3

Appellant also submitted Dr. Trotinskaia submitted an OWCP-5c dated August 22, 2019 indicating appellant’s
restrictions.

3

August 3, 2019. It indicated that the evidence on file indicated that a light-/limited-duty
assignment was available within the medical restrictions provided by her physician. OWCP
indicated that appellant’s treating physician did not provide a well-rationalized opinion as to why
she was no longer able to work a limited-duty position. Appellant was advised that she should
provide a well-rationalized opinion, based upon objective examination findings, explaining why
she could not work in any capacity, including in the light-/limited-duty assignment which was
available within her restrictions.
Appellant submitted a September 3, 2019 claim for wage-loss compensation (Form CA-7)
in which she claimed intermittent disability from August 17 to 30, 2019. In an accompanying time
analysis form (Form CA-7a), appellant listed the hours she had worked as of August 26, 2019.
OWCP received a September 9, 2019 work excuse from Renesha Perdue, a medical
assistant, for the period July 22 to August 22, 2019, based on a diagnosis of back contusion and
back spasms.
In a September 24, 2019 report, Dr. Trostinskaia advised that appellant should have been
excused from work for the period July 22 to August 22, 2019. She noted that appellant continued
to have swelling in her lower back, sciatic pain, and back spasms, and that further diagnostic testing
was required.
By decision dated October 1, 2019, OWCP denied appellant’s wage-loss compensation
claim for the period July 20 through August 2, 2019. It determined that payment of 5.44 hours
wage-loss compensation was authorized for July 20, 2019 and that payment of wage-loss
compensation for 3 hours per day was authorized for July 23, 24, 25, 26, 27, 29, and 31, and
August 1 and 2, 2019. OWCP noted that appellant had been provided a limited-duty job offer for
five hours of work per day, within her medical restrictions as provided by Dr. Trostinskaia, her
treating physician. It further explained he had provided a work excuse with a diagnosis of back
contusion, but had not explained why appellant was unable to work limited duty.
By separate decision of even date, OWCP denied appellant’s wage-loss compensation
claim for the period commencing August 3, 2019. It noted that she stopped work on August 3,
2019 and returned to work on August 26, 2019. OWCP found that the September 24, 2019 note
from Dr. Trostinskaia indicated that appellant was unable to work from July 22 to
August 22, 2019; however, she diagnosed back contusion, but failed to explain why appellant was
unable to work within her restrictions. It again noted that appellant had been offered limited duty
within her restrictions.
LEGAL PRECEDENT
An employee seeking benefits under FECA 4 has the burden of proof to establish the
essential elements of his or her claim by the preponderance of the evidence.5 For each period of
disability claimed the employee has the burden of proof to establish that he or she was disabled

4

Supra note 1.

5

See B.F., Docket No. 19-0123 (issued May 13, 2019); M.D., Docket No. 18-0474 (issued October 3, 2018);
Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel Milton, 37 ECAB 712 (1986).

4

from work as a result of the accepted employment injury. 6 Whether a particular injury caused an
employee to become disabled from work and the duration of that disability, are medical issues that
must be proven by a preponderance of probative and reliable medical opinion evidence. 7
When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to a limited-duty position or the medical evidence of
record establishes that he or she can perform the limited-duty position, the employee has the burden
of proof to establish by the weight of the reliable, probative, and substantial evidence a recurrence
of total disability and to show that he or she cannot perform such limited-duty work. As part of
this burden, the employee must show a change in the nature and extent of the injury-related
condition or a change in the nature and extent of the limited-duty job requirements.8
OWCP’s procedures require that offers of employment be made in writing, or if made
orally be provided in writing within two business days. 9 Neither the Board nor OWCP can evaluate
a light-duty position offer unless the position is in writing. 10
ANALYSIS
The Board finds that this case is not in posture for a decision.
OWCP’s regulations at 20 C.F.R. § 10.500(a) specifically provides that an employee is not
entitled to compensation for any wage loss claimed on a Form CA-7 to the extent that evidence
contemporaneous with the period claimed on a Form CA-7 establishes that an employee had
medical work restrictions in place, that light duty within those work restrictions was available, and
that the employee was previously notified in writing that such light duty was available. 11
The evidence of record establishes that as of June 7, 2019 Dr. Trostinskaia reported that
appellant was able to return to work for five hours per day with restrictions on walking, lifting,
and bending.
OWCP paid appellant intermittent wage-loss compensation until August 2, 2019 for three
hours of wage loss per day, ostensibly under a finding that appellant had been offered a modified
job offer within Dr. Trostinskaia’s restrictions for five hours of work each day. However, the
record fails to establish that appellant was presented with a written offer of employment, providing
6

Id.

7

M.D., supra note 4; see Edward H. Horton, 41 ECAB 301 (1989).

8 See D.W., 19-1584 (issued July 9, 2020); K.P., Docket No. 19-1811 (issued May 12, 2020); S.D., Docket No.
19-0955 (issued February 3, 2020); Terry R. Hedman, 38 ECAB 222 (1986).
9 20

C.F.R. § 10.505(a) (where the employer has specific alternative positions available the employer should advise
the employee in writing); 20 C.F.R. § 10.507(c) (The employer must make any job offer in writing. However, the
employer may make a job offer verbally as long as it provides the job offer to the employee in writing within two
business days of the verbal job offer.); Federal (FECA) Procedure Manual, Part 2 -- Claims, Job Offers and Return to
Work, Chapter 2.814.4(a)(1) (June 2013).
10

Id.

11

See also R.S., Docket No. 19-1605 (issued May 28, 2020).

5

her with a position that would allow her to work within her restrictions for five hours a day during
the period July 20 to August 26, 2019.
On June 12, 2019 the employing establishment offered, and appellant accepted, a modified
limited-duty offer for two hours of work per day. The record indicates that it was not until
August 26, 2019 that the employing establishment offered and appellant accepted a written
modified job offer for five hours of work per day.
OWCP did not pay appellant any wage-loss compensation from August 3 through 26, 2019.
It continued to find that the employing establishment had made light work available for five hours
a day, within appellant’s restrictions. However, as previously noted, the record does not establish
that work was offered to appellant for more than two hours a day until August 26, 2019.
The Board finds that these discrepancies in the evidence of record preclude it from making
an informed decision on appellant’s compensation claim. 12 While OWCP continued to find that
work was available within appellant’s medical restrictions during the claimed time periods for five
hours a day, the current record does not contain a written job offer establishing that work was
available for more than two hours a day during this period. Upon return of the case record, it shall
make additional findings as to the number of hours per day that work was made available, by a
written job offer, during the time period in question. Thereafter, OWCP shall determine whether
appellant has established that she was unable to perform the duties of the offered position. Based
upon these findings, it shall determine appellant’s entitlement to additional wage-loss
compensation from July 20 to August 26, 2019. Following this and such further development as
OWCP deems necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

12

See S.B., Docket No. 18-0147 (issued August 19, 2019).

6

ORDER
IT IS HEREBY ORDERED THAT the October 1, 2019 decisions of the Office of
Workers’ Compensation Programs are set aside and remanded to OWCP for further proceedings
consistent with this decision of the Board.
Issued: May 13, 2021
Washington, D.C.

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

7

